          Case 1:19-cv-03224-RJL Document 42 Filed 11/18/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
CHARLES M. KUPPERMAN                 )
                                     )
                  Plaintiff,         )
v.                                   )  Civil Action No. 1:19-cv-3224 (RJL)
                                     )
UNITED STATES HOUSE OF               )
REPRESENTATIVES, et al.              )
                                     )
                  Defendants.        )
____________________________________)

         DEFENDANTS’ JOINT MOTION FOR CLARIFICATION OR, IN THE
            ALTERNATIVE, MODIFICATION (WITHOUT EXTENSION)
                       OF THE BRIEFING SCHEDULE

       Defendants President Donald J. Trump, as well as the United States House of

Representatives, Nancy Pelosi, Adam B. Schiff, Eliot L. Engel, and Carolyn B. Maloney (the

House Defendants) respectfully request that this Court clarify or, in the alternative, modify, the

current briefing schedule (see ECF No. 19). Defendants do not seek an extension of the briefing

schedule or a postponement of the December 10, 2019, hearing. Rather, President Trump and the

House Defendants seek to file one further brief each rather than two further briefs each.

Specifically, Defendants respectfully request an Order providing that both groups of Defendants

may each file one brief on December 4, 2019—addressing both the merits and responding to any

opposition brief that Plaintiff Charles Kupperman may file on November 27, 2019—and need not

file a separate brief on November 27, 2019 as well. Defendants believe this proposal will facilitate

the Court’s expeditious resolution of this case by consolidating the parties’ key arguments into

fewer briefs and ensuring the parties avoid the need to duplicate or repeat arguments across

multiple filings.




                                                 1
            Case 1:19-cv-03224-RJL Document 42 Filed 11/18/19 Page 2 of 5



       Pursuant to Local Rule 7(m), counsel conferred with counsel for Dr. Kupperman, who

takes no position on Defendants’ motion. In further support of this motion, President Trump and

the House Defendants state as follows:

       1.      On November 4, 2019, this Court issued an Order amending and clarifying the

briefing schedule in this case. See ECF No. 19. The Court’s Order provides that “[o]n or before

November 14, 2019, defendants shall file any dispositive motions they intend to bring in this

case . . . rais[ing] all arguments—including both arguments relating to the justiciability of

plaintiff’s claims and arguments relating to the merits of plaintiff’s claims—that, they contend,

provide a basis for resolving plaintiff’s claims as a matter of law.” Id. The Order further directs

“all parties,” by November 27, 2019, to “file any briefs in opposition, whether relating to

justiciability or the merits,” and permits Defendants, by December 4, 2019, to “file reply briefs in

support of the grounds for resolving plaintiff’s claims that were raised in their opening briefs.”

       2.      President Trump and the House Defendants moved to dismiss Dr. Kupperman’s

Complaint on November 14 (President Trump also moved for summary judgment). See ECF No.

40 (President Trump’s filing); ECF No. 41 (House Defendants’ filing). Although the two groups

of Defendants make different threshold arguments, both President Trump and the House

Defendants agree that the Court lacks subject-matter jurisdiction and both agree more specifically

that the case is moot. Consistent with the Court’s Order, however, both President Trump and the

House Defendants argued, in the alternative, that the Court should adopt their respective views of

the merits if the Court reaches the merits (with President Trump arguing that Dr. Kupperman is

absolutely immune from process compelling him to testify before Congress about his official

duties, and the House Defendants arguing that this position has no basis in law).




                                                 2
             Case 1:19-cv-03224-RJL Document 42 Filed 11/18/19 Page 3 of 5



        3.      At the time the Court issued its November 4 Order, the House Defendants had not

yet withdrawn the subpoena to Dr. Kupperman and it was not yet clear that both Defendants would

argue this case should be dismissed for lack of jurisdiction (and as moot in particular). Given

Defendants’ latest filings, Defendants are thus uncertain whether the existing briefing schedule is

best read to require them to file “briefs in opposition” on November 27.

        4.      To the extent that the Order does impose such a requirement, Defendants

respectfully submit that requiring them to file separate briefs on November 27 and December 4

would not meaningfully assist the Court in resolving the issues presented in this case. If

Defendants are required to file separate briefs on November 27, such briefs could not respond to

any jurisdictional arguments raised by Dr. Kupperman (since his brief, if any, is also due that day)

and, as discussed above, Defendants have all argued that this Court lacks jurisdiction. And because

all Defendants ultimately agree that the Court lacks jurisdiction, Defendants have conferred and

do not intend to substantively contest each other’s different grounds for urging dismissal for lack

of jurisdiction—without either President Trump or the House Defendants conceding or

acquiescing in the other’s different grounds for that outcome. On December 4, by contrast, both

groups of Defendants will be in a position to file respective briefs both responding to any

arguments presented by Dr. Kupperman in support of the Court’s jurisdiction in this case, as well

as to respond to each other on the merits.

        5.      For similar reasons, permitting both groups of Defendants to each file one brief on

December 4, rather than two further briefs each, would not prejudice Dr. Kupperman (whose

arguments Defendants could not address in a November 27 filing in any event). And with this

clarification or modification, the Court will still have a full set of briefs addressing both jurisdiction

and the merits in advance of the December 10, 2019 hearing.




                                                    3
            Case 1:19-cv-03224-RJL Document 42 Filed 11/18/19 Page 4 of 5



       6.      Defendants emphasize that they are mindful of—and fully appreciate—this Court’s

view that this case “is a matter of great public interest and a matter of great urgency to the country,”

and its “overarching concern is that we get all this done as soon as possible so we can move forward

with a briefing schedule . . . and bring this case to a resolution.” Transcript of Oct. 31, 2019 Status

Conference at 18. Defendants’ request would not delay resolution of this case in the slightest: if

the request is granted, briefing on the parties’ dispositive motions would still close on December

4, 2019, and the December 10, 2019 hearing on the motions could go forward as scheduled.

Defendants believe this proposal would, indeed, enhance the Court’s ability to quickly resolve this

case by ensuring that the key arguments are presented in as few filings as possible, with maximum

economy of verbiage.

       7.      Finally, if the Court grants the relief requested, Defendants further request that the

Order specify that President Trump’s and the House Defendants’ respective briefs filed on

December 4, 2019 may be up to 45 pages in length (though consistent with the above, Defendants

will of course endeavor to present their arguments as succinctly as possible).

       Accordingly, for the foregoing reasons, Defendants respectfully request that the Court issue

an order clarifying—or in the alternative, modifying the schedule to provide—that they may each

file one brief on December 4, 2019, and need not file briefs in opposition on November 27, 2019

as well.

Dated: November 18, 2019                           Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES M. BURNHAM
                                                   Deputy Assistant Attorney General

                                                   ELIZABETH J. SHAPIRO
                                                   Deputy Director



                                                   4
Case 1:19-cv-03224-RJL Document 42 Filed 11/18/19 Page 5 of 5




                              /s/ Andrew M. Bernie
                              ANDREW BERNIE (DC Bar No. 995376)
                              CRISTEN HANDLEY (MO Bar No. 69114)
                              SERENA M. ORLOFF (CA Bar No. 260888)
                              STEVEN A. MYERS (NY Bar No. 4823043)
                              Trial Attorneys

                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              P.O. Box 883
                              Washington, D.C. 20044
                              Telephone: (202) 616-8488
                              Fax:         (202) 616-8470
                              Email:       andrew.m.bernie@usdoj.gov

                              Attorneys for President Trump

                              /s/ Douglas N. Letter
                              Douglas N. Letter (DC Bar No. 253492)
                                  General Counsel
                              Todd B. Tatelman (VA Bar No. 66008)
                                  Deputy General Counsel
                              Megan Barbero (MA Bar No. 668854)
                                  Associate General Counsel
                              Josephine Morse (DC Bar No. 1531317)
                                  Associate General Counsel
                              Adam A. Grogg (DC Bar No. 1552438)
                                  Assistant General Counsel

                              OFFICE OF GENERAL COUNSEL
                              U.S. HOUSE OF REPRESENTATIVES
                              219 Cannon House Office Building
                              Washington, DC 20515
                              Telephone: (202) 225-9700
                              douglas.letter@mail.house.gov

                              Counsel for House Defendants




                              5
         Case 1:19-cv-03224-RJL Document 42-1 Filed 11/18/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CHARLES M. KUPPERMAN                 )
                                     )
                  Plaintiff,         )
v.                                   )  Civil Action No. 1:19-cv-3224 (RJL)
                                     )
UNITED STATES HOUSE OF               )
REPRESENTATIVES, et al.              )
                                     )
                  Defendants.        )
____________________________________)

                                    [PROPOSED] ORDER

       UPON CONSIDERATION of Defendants’ Joint Motion for Clarification or, in the

Alternative, Modification of the Briefing Schedule, it is hereby ORDERED that the motion is

GRANTED;

       It is FURTHER ORDERED that President Trump and the House Defendants may each file

one further brief of up to 45 pages in length on December 4, 2019 and need not file separate briefs

on or before November 27, 2019.



IT IS SO ORDERED.




   Date: ______________                              ___________________________
                                                     HON. RICHARD J. LEON
                                                     United States District Judge
